DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 19, 21 and 23 contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 3, 4, 7-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0258601 A1 to Justel et al. (hereinafter Justel).
Regarding claims 1, 3 and 4, Justel discloses a light emitting element and light emitting device (para [0028]) comprising an ultraviolet light emitting phosphor (para [0012]) composed of (Y1-x-y-zLuxScyAz)PO4, wherein 0≤x<1, 0<y≤1 and 0≤z<0.05 and A is an activator selected from the group consisting of bismuth (Bi), praseodymium (Pr) and Nd (para [0029]).  When z=0, the formula is (Y1-x-yLuxScy)PO4, which overlaps instantly claimed formula (i) (Lu,Y,Al,Ga)1-xPO4: Scy, wherein 0.005≤x≤0.80.  The Justel range of 0≤x<1 overlaps the instantly claimed range of 1-x, which is 0.2≤x≤0.995.  The Justel range of 0<y≤1 overlaps the instantly claimed range of 0.005≤x≤0.80.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.
It would also be obvious to one of ordinary skill in the art to have z=0 to provide a Y, Lu and Sc containing phosphor with a broad emission band and improved efficiency (para [0031]).

Regarding claims 7-9, 12 and 13, Justel discloses the ultraviolet light emitting phosphor of claim 1, wherein the phosphor is (i) (Lu,Y)1-xPO4:Scx, as discussed above. The Justel range of 0<y≤1 overlaps the instantly claimed ranges of 0.005≤x≤0.80, 0.005≤x≤0.10 and 0.10≤x≤0.80.  When there is no Al or Ga, y=0.  0 is the lower limit of the instantly claimed range of 0≤y≤0.6. See MPEP 2144.05(I), cited above. 

Regarding claims 10 and 11, Justel discloses the ultraviolet light emitting phosphor of claim 1, wherein the phosphor is (Lu,Y)1-xPO4:Scx, as discussed above. The Justel range of 0<y≤1 overlaps the instantly claimed range of 0.005≤x≤0.80.  See MPEP 2144.05(I), cited above.  The reference further discloses that trace amounts of Al are present (para [0074]), thereby providing the formula (Lu,Y)1-xAlyPO4:Scx Trace amounts are greater than 0.  Therefore trace amounts of Al (y) falls within the instantly claimed range of 0<y≤0.6 and is so close as to constitute overlap with the lower limit of instantly claimed range 0.05≤y≤0.06.  See MPEP 2144.05(I) cited above, which also states that ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. 

Regarding claims 19 and 20, Justel discloses a light emitting device comprising the ultraviolet light emitting phosphor of claim 7, wherein the light emitting device is a sterilization lamp (para [0010] and [0056]).

Claims 1, 3, 4, 15, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0266861 A1 to Justel et al. (hereinafter Justel861).
Regarding claims 1, 3, 4, 15 and 16, Justel861 discloses a light emitting element and light emitting device (para [0012]) comprising an ultraviolet light emitting phosphor (para [0014]) composed of LnPO4:M, Ln being selected from a group comprising Y, La, Gd and Lu and M being selected from a group comprising Gd, Nd, Pr, Ce and Bi (para [0012]).  Para [0037] teaches LaPO4:Ce,Tb which suggests multiple elements M.  When Ln is La and M is Ce and Pr, the formula is La PO4:Ce,Pr, which overlaps instantly claimed formula (ii) La1-x-yPO4:CexPry.  The reference is silent regarding the amounts of Ce and Pr.  
However, see MPEP 2144.05(II)(A), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  One of ordinary skill in the art is expected to arrive at the optimal amounts of Ce and Pr via routine experimentation.

Regarding claims 21 and 22, Justel861 discloses a light emitting device comprising the ultraviolet light emitting phosphor of claim 15, wherein the light emitting device is a sterilization (germicidal) lamp (para [0014]).

Claims 1, 3, 4, 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Justel861 in view of US 2014/0196303 A1 to Wasamoto et al. (hereinafter Wasamoto).
Regarding claims 1, 3, 4, 17 and 18, Justel861 discloses a light emitting element and light emitting device (para [0012]) comprising an ultraviolet light emitting phosphor (para [0014]) composed of LnPO4:M, Ln being selected from a group comprising Y, La, Gd and Lu and M being selected from a group comprising Gd, Nd, Pr, Ce and Bi (para [0012).  When Ln is Lu and M is Nd, the formula is LuPO4:Nd which overlaps instantly claimed formula (iii) La1-xPO4:Ndx.  The reference is silent regarding the amount of Nd.  
However, Wasamoto does teach a rare earth phosphate phosphor doped with 2 mol% Nd (para [0030]).  2 mol% is an x of 0.02, which falls completely within the instantly claimed ranges of 0.001≤x≤0.10 and 0.005≤x≤0.10.  
It would be obvious to one of ordinary skill in the art to control the amount of Nd to improve the optical properties of the phosphor (Justel186, para [0016]-[0017]).

Regarding claim 23, Justel861 in view of Wasamoto discloses a light emitting device comprising the ultraviolet light emitting phosphor of claim 17.  Justel186 further discloses wherein the light emitting device is a sterilization (germicidal) lamp (para [0014]).

Response to Arguments
Applicant’s arguments, see page 6, filed 12/25/21, with respect to the objections to the specification have been fully considered and are persuasive. A new abstract and substitute specification were filed on 12/25/21.
 	Therefore, the objection to the abstract has been withdrawn. 
The objection to the specification has also been withdrawn.

Applicant’s arguments, see page 6, filed 12/25/21, with respect to the 112 rejection have been fully considered and are persuasive. The most recent amendments to the claims resolve the issues.
 Therefore, the 112(b) rejection of claims 1, 3 and 4 has been withdrawn. 
The 112(b) rejection of claims 2, 5 and 6 is moot because the claims have been canceled. 

Applicant’s arguments, see page 6, filed 12/25/21, with respect to Fan have been fully considered and are persuasive.  Fan does not teach or suggest the particular phosphors required by the newly amended claims. 
Therefore, the 102(a)(1) rejection of claims 1, 3 and 4 as anticipated by Fan has been withdrawn. 
The 102(a)(1) rejection of claims 2, 5 and 6  as anticipated by Fan is moot because the claims have been canceled. 

Applicant’s arguments, see page 6, filed 12/25/21, with respect to Tagawa have been fully considered and are persuasive.  Tagawa does not teach or suggest the particular phosphors required by the newly amended claims. 
Therefore, the 102(a)(1) rejection of claims 1, 3 and 4 as anticipated by Tagawa has been withdrawn. 
The 102(a)(1) rejection of claims 2, 5 and 6 as anticipated by Tagawa is moot because the claims have been canceled. 

Applicant's arguments filed 12/25/21, regarding Justel, have been fully considered but they are not persuasive. Applicant argues that Justel does not teach the particular phosphors required by the newly amended claims.  However, Justel does teach (Y1-x-y-z, Lux,Scy,Az)PO4, (para [0029]).  When z=0 (para [0029]), the formula is (Y1-x-y,Lux,Scy)PO4 or (Y,Lu)PO4:Sc which overlaps formula (i).
Therefore, the 103 rejection of claims 1, 3 and 4 as obvious over Justel stands. 
The 103 rejection of claims 2, 5 and 6 as obvious over Justel is moot because the claims have been canceled. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Justel, teaches a Sc doped phosphate phosphor but does not teach or suggest (Al,Ga)1-xPO4:Scx wherein 0.005≤x≤0.80.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 	number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734